Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 1 of 28 PageID #: 4120




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  BRANDI WETHERALD, individually and
                                 )
  as Parent and Next Friend of C.W.,
                                 )
                                 )
                    Plaintiff,   )
                                 )
                 v.              )                     No. 1:19-cv-00003-DML-JPH
                                 )
  CARMEL CLAY SCHOOL CORPORATION )
  and                            )
  CARMEL CLAY BOARD OF SCHOOL    )
  TRUSTEES,                      )
                                 )
                    Defendants.  )


                Order on Cross-Motions for Summary Judgment

        This matter is before the court on cross-motions for summary judgment by

  plaintiff Brandi Wetherald, on behalf of herself and her child, C.W. ("Child"), and

  defendants Carmel Clay School Corporation and the Carmel Clay Board of School

  Trustees (collectively, the "School"). The dispute involves an independent hearing

  officer's decision rendered after a Section 7 administrative hearing that was

  conducted over five days. The administrative record consists of about 3,400 pages.

  The hearing officer's decision, entered December 7, 2018, determined that the

  School, in violation of the Individuals with Disabilities Education Act (29 U.S.C. §

  1400 et seq.), had not provided Child with a Free Appropriate Public Education

  ("FAPE") since January 2018, for various reasons. Ms. Wetherald (sometimes

  referred to as "Mother") filed this action to recover her attorneys' fees incurred in

  connection with the Section 7 hearing and, if she prevails on the merits, fees
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 2 of 28 PageID #: 4121




  incurred in this litigation. The School filed a counterclaim seeking judicial review

  and reversal of the hearing officer's decision.

        For the reasons addressed below, the court determines that the School has

  not met its burden to show that the hearing officer's decision is not supported by

  substantial evidence or is otherwise contrary to law.

                                   Standard of Review

        Although the issues before the court are presented via summary judgment

  motions, the court acts in an appellate-type role, and "summary judgment is simply

  the procedural vehicle for asking the judge to decide the case on the basis of the

  administrative record." Heather S. by Kathy S. v. Wisconsin, 125 F.3d 1045, 1052

  (7th Cir. 1997). Pure matters of law are reviewed de novo, and the court must afford

  "due weight" to the hearing officer's factual findings. M.B. v. Hamilton

  Southeastern Sch., 668 F.3d 851, 860 (7th Cir. 2011). The court's standard of review

  "is equivalent to a 'clear-error' or 'substantial-evidence' standard . . . [and] the party

  challenging the outcome of the administrative proceedings bears the burden of

  proof." Id. In addition, the court should accept the hearing officer's credibility

  determinations, i.e., the officer's decision to accept some testimony as more worthy

  of belief than contrary testimony. E.g., Shore Reg'l High Sch. Bd. of Educ. v. P.S.,

  381 F.3d 194, 199 (3rd Cir. 2004).




                                              2
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 3 of 28 PageID #: 4122




                                       Background

  I.      Individuals with Disabilities Education Act

          The Individuals with Disabilities Education Act ("IDEA") requires public

  schools to "assess, and ensure the effectiveness of, efforts to educate children with

  disabilities." 20 U.S.C. § 1400(d)(4). A state is eligible to receive federal funding to

  educate children with disabilities if the state meets certain criteria, including

  providing disabled children with a free appropriate public education (FAPE), in the

  least restrictive environment, "that emphasizes special education and related

  services designed to meet their unique needs and prepare them for employment and

  independent living." Morton Comm. Unit Sch. Dist. No. 709 v. J.M., 152 F.3d 583,

  584 (7th Cir. 1998) (citing 20 U.S.C. § 1400(d)(1)(A)). A free appropriate public

  education "includes both 'special education' and 'related services.'" Special

  education is "specially designed instruction . . . to meet the unique needs of a child

  with a disability"; related services are "support services required to assist a child . .

  . to benefit from that instruction." Endrew F. ex rel. Joseph F. v. Douglas City

  School Dist., 137 S. Ct. 988, 993 (2017). The "blueprint" for a school's delivery of the

  required special education and related services is the student's "individualized

  education program," or IEP. Id. at 994. The IEP must be "reasonably calculated to

  enable the child to make progress appropriate in light of his circumstances." Id. at

  1002.

          Under the IDEA, parents are assured an "active and meaningful role in the

  development or modification of their child's IEP," Hjortness v. Neenah Joint Sch.



                                              3
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 4 of 28 PageID #: 4123




  Dist., 507 F.3d 1060, 1064 (7th Cir. 2007), though they do not have a right to "to

  compel a school district to provide a specific program or employ a specific

  methodology in providing for the education" of their child. Lachman v. Illinois State

  Bd. of Education, 852 F.2d 290, 297 (7th Cir. 1988). In addition, a school is "not

  required to do more than to provide a program reasonably calculated to be of

  educational benefit to the child; [the school is] not required to educate the child to

  his or her highest potential." Evanston Cmty. Consul. Sch. Dist. No. 65 v. Michael

  M., 356 F.3d 798, 802 (7th Cir. 2004).

  II.   Resolution of Evidentiary Objections

        Mother has submitted two affidavits to counter what she perceives are

  mischaracterizations of the administrative record by the School. One is her own

  affidavit and the other is an affidavit of Dr. Robin Kohli. The School objects to the

  court's allowance of that evidence. Both affidavits are submitted primarily to

  address "residential placement" issues, a matter at the heart of some issues the

  hearing officer considered and ruled on. Mother testified at the administrative

  hearing and, according to Dr. Kohli's affidavit, Mother's counsel had intended for

  Dr. Kohli also to testify at the hearing but decided not to call Dr. Kohli. The

  submission of additional evidence on judicial review of a hearing officer's decision

  should be limited to "gaps in the administrative transcript, owing to mechanical

  failure, unavailability of a witness, an improper exclusion of evidence by the

  administrative agency, and evidence concerning relevant events occurring

  subsequent to the administrative hearing." Town of Burlington v. Dep't of



                                             4
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 5 of 28 PageID #: 4124




  Education, 736 F.3d 773, 790 (1st Cir. 1984), relied on with approval in Z.F. v. South

  Harrison Comm. Sch. Corp., 2005 WL 2373729 at *19 (S.D. Ind. Sept. 1, 2005)

  (Hamilton, J.). None of these events is present here, and the court determines that

  allowing the affidavits would improperly change the character of this court's role

  from "one of review to a trial de novo." See Monticello School Dist. v. George L., 102

  F.3d 895, 901 (7th Cir. 1996). The court therefore disregards the additional

  affidavits submitted by Mother.

  III.   Factual and Procedural Background1

         C.W. is a young man who qualifies for special education and related services.

  He has diagnoses of autism spectrum disorder, anxiety disorder, mood

  dysregulation disorder, ADHD, and Celiac disease. He also has a rare chromosomal

  disorder and a mitochondria disorder, has been diagnosed with Lyme disease, and

  he has suffered numerous concussions. Child sees several medical providers; the

  majority of those he sees on a regular basis or for "flare-up" situations are within

  his local community, and he has a comfort level with them. He exhibits conditions

  consistent with his autism diagnosis, including impaired social abilities and

  communication skills, increased anxiety, behavioral outbursts, and difficulties with

  perseverance and transitioning between activities. His other diagnoses also affect

  his educational performance abilities because of the effects on academic learning,

  social skills, and behavior control. Despite his difficulties, Child has had a job at




  1     This recitation of facts contains the facts material to the court's analysis for
  which the hearing officer had evidence.
                                             5
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 6 of 28 PageID #: 4125




  "No Label at the Table" and has done well with his social interactions working at a

  Farmer's Market and at a pop-up-shop in a mall. He can be social, polite,

  compassionate, and exhibit a sense of humor. He has been a peer mentor to

  students with cognitive disabilities and expressed a desire to work with students

  with disabilities as a career. Child's Mother is very supportive of him and patient

  with him. She has been actively involved in his education and in trying to prepare

  him for independent living.

        During Child's eighth-grade year, beginning August 2015, his IEP placed him

  in a general education classroom at Carmel Clay Middle School with "push-in"

  special education supports, i.e., special support provided to him by an aide within

  the general education classroom.2 At the start of ninth grade, in August 2016,

  Mother withdrew Child from the School and enrolled him in Hope Academy, a

  public charter school that offers behavioral and cognitive therapies. Soon after,

  however, Mother withdrew Child from the charter school and re-enrolled him with

  the School. The Child was placed in a self-contained classroom at Carmel High

  School for students with emotional disabilities. Child was sometimes physically

  aggressive or engaged in property destruction during this period. In October 2016,

  Mother filed an Article 7 due process administrative hearing request (action a



  2      As required, the IEP was created by a "case conference committee" (or CCC),
  the group of people who determine the special education, related services, and
  placement and setting for the student's education and services, consistent with the
  provision of a FAPE. A CCC includes, among others, the child's parents, his general
  education teacher and special education teacher, and a representative of the school.
  See 34 C.F.R. § 300.321.

                                            6
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 7 of 28 PageID #: 4126




  parent may take when she disagrees with an IEP), and she and the School

  negotiated a resolution of that request. A new IEP placed Child in an intense

  behavior support day treatment program, which included one-on-one assistance

  from the School's autism consultant, Jared Piper, a board-certified behavior analyst.

  Child remained in that setting and program from November 2016 to March 2017.

  In addition, the School paid for an independent "Comprehensive Psychoeducational

  Assessment" conducted by Dr. Robin Kohli, who was selected by Mother.

        Dr. Kohli's report, dated November 1, 2016, (a) assessed Child's "behavior,

  emotional concerns, and educational functioning" and (b) made "appropriate

  recommendations for his emotional and academic needs." Dr. Kohli's report noted

  that Mother had reported that her Child "frequently destroys their house in his

  rages and has broken two TV's in the past year, broken windows, put holes in the

  wall, flipped the furniture, and in recent months has gotten physical" with Mother.

  Dr. Kohli also noted Mother's concern that without additional services, her Child

  "may become involved in the juvenile justice system, which would be further

  detrimental to his educational progress and behavioral stability." Dr. Kohli agreed,

  noting: "In regard to his current placement and services, it would appear that

  [Child] is at high risk for becoming involved in the juvenile justice system3 due to



  3      The hearing officer noted that a juvenile court petition was filed after Child
  was accused in the summer of 2018 of acting inappropriately with an underage girl
  at a recreational center. The petition eventually was dismissed, and the hearing
  officer noted that evidence at the hearing indicated the accusation was "somewhat
  far-fetched," the accuser "had made false allegations in the past," and the pendency
  of the juvenile court proceeding caused significant stress to Child and Mother.


                                             7
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 8 of 28 PageID #: 4127




  his outbursts of aggression, which place peers and staff at risk." In her 2016 report,

  Dr. Kohli made several recommendations, including the following:

        It is recommended that [Child] be placed in a residential treatment
        facility where he can receive on-grounds educational services that are
        intensive in nature and where clinical and psychiatric services are
        available to address his emotional and behavioral needs. This
        placement should either offer ABA [Applied Behavioral Analysis]
        services or permit an outside autism therapist . . . to work with [Child]
        1:1 in the facility. . . .4

        Child's next placement was Access Behavioral Solutions in Indianapolis,

  which provides ABA therapy. The hearing officer noted that "very limited

  information" was admitted at the hearing about this placement.

        In October 2017, during the annual meeting to revise Child's IEP, the CCC

  revised annual goals and reviewed transition planning—discussion of and

  implementation of services to assist Child in adapting to independent living

  following the cessation of school-provided services after high school. Around this

  time, Mother identified Independence Academy in Indianapolis as an appropriate

  educational and placement setting for Child; it serves about 30 students, most of

  whom have autism. Child began attending half-days at Independence Academy on

  January 3, 2018. Mother also filed an Article 7 due process administrative hearing

  request.

        She and the School negotiated a resolution of that request, convening a

  January 19, 2018 CCC, which developed an IEP that placed Child at Independence




  4    ABA therapy is a treatment program used for children with autism.
  Generally, they receive such therapy 30-40 hours per week in a private center.
                                            8
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 9 of 28 PageID #: 4128




  Academy, with a one-on-one aide, and required Jared Piper (the School's autism

  consultant) to work with Child at Independence Academy and to train

  Independence Academy's staff in working with Child. (Although Mr. Piper was

  tasked with training the one-on-one aides (there were two, non-overlapping, aides

  during Child's placement at Independence Academy), the hearing officer noted the

  absence of information in the record about the training he provided (its length or

  scope) or the kind of experience, training, and education the aides already

  possessed). Throughout Child's placement at Independence Academy until

  sometime in April 2018, Mr. Piper visited Independence Academy once per week to

  work with Child and supervise and train the one-on-one aide. The School did not

  know who supervised the one-on-one aide when Mr. Piper was not there; neither the

  assistant director nor director of Independence Academy was a licensed

  professional.

         The January IEP agreed not to update Child's current goals at that time but

  to wait until Independence Academy got to know Child better. Mother expressed

  her concerns about Child's academics and her desire to focus on realistic

  educational goals and to map out a way for Child to achieve them. The CCC agreed

  to meet again in 6-8 weeks to determine if the goals were appropriate in the new

  environment, but a new date was not set.

        Child exhibited behavioral problems at Independence Academy. Over the

  course of time, his behavioral incidents included disrupting the class with talking,

  disrespecting staff (including calling them names and using profanity), playing



                                             9
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 10 of 28 PageID #: 4129




  games on the computer, throwing pencils and blocks in the classroom, not keeping

  his hands to himself, knocking over chairs and slamming doors, slamming down

  books, and acting aggressively in the sensory room by throwing items and hitting

  walls. Independence Academy prepared a behavioral log for nearly every day of

  Child's attendance (the hearing officer found this log, which rated behaviors on a 1-

  5 scale, to be insufficiently specific about the relative seriousness of the behaviors

  and vague overall in its application) and prepared separate incident reports for

  more serious behavior problems, but the incident reports were not shared with

  Mother. Mr. Piper, the School's autism specialist, was informed, however, about

  these reports.

        Toward the end of March 2018, emails were exchanged between Mother and

  Independence Academy and between Mother and the School about behavior

  problems. Independence Academy told Mother in a March 20 email that Child was

  being suspended for "incredibly disrespectful and disruptive" behaviors, and Mother

  indicated that she wanted everyone to be on the same page about recording Child's

  behavioral levels. (Mother thought the discipline of Child might be unfair, and his

  annoying behaviors exaggerated as aggressive ones.) The following day, Mother

  and the School had an email exchange about Child; the School suggested convening

  a CCC, and Mother indicated she was seeking only a meeting to discuss Child's

  behavioral levels. The School replied that "we do not have to go through the whole

  IEP or make it a big 'to do,'" but asked Mother to participate in a case conference

  committee format to discuss Child's behavior. Mother ultimately agreed and



                                             10
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 11 of 28 PageID #: 4130




  proposed a date after spring break. The parties scheduled their conference for May

  1, 2018. Before this email exchange, the School had not sought to arrange a CCC

  following the January 19, 2018 IEP, even though a new conference was supposed to

  have occurred within 6-8 weeks of the January IEP.

        In the Spring 2018 while at Independence Academy, Child took ISTEP. He

  did not pass any portion of the test, scored significantly below his target scores in

  all areas of English/Language Arts, Mathematics, and Science, and he did not earn

  any points on the open-ended items in any category. Three different teachers

  provided instruction to Child at Independence Academy, only one of whom

  maintained a current teaching license; one had never had a teaching license. The

  School was not aware of the licensure of the teachers but knew that Independence

  Academy is state-accredited. It is accredited as a "freeway" school, which allows

  flexibility in certain guidelines usually mandated by the Indiana Department of

  Education.

        Initially in January 2018, Child attended Independence Academy in a

  "probationary period," and attended half-days. It is not clear when the

  "probationary period" ended, but Child continued to attend only half-days

  throughout his receipt of services there, even though the January 2018 IEP

  required 8 hours per day of special education services. The School did not

  supplement the services Child received at Independence Academy.

         During January 2018, there were 18 instructional days. Of those, Child was

  absent two days and on two other days, his behavior caused him to be removed from



                                            11
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 12 of 28 PageID #: 4131




  the classroom. In February, there were 20 instructional days; Child was absent two

  days, served four days of in-school suspension, served two days of out-of-school

  suspension, and was removed from the classroom on six other occasions because of

  behavior. In March, there were 21 instructional days; Child was absent three days,

  served three days of in-school suspension and two days of out-of-school suspension,

  and was removed from the classroom on eight other occasions because of behavior.

  In April, there were 15 instructional days; Child was absent three days, served one

  day of in-school suspension and three days of out-of-school suspension, and was

  removed from the classroom on six occasions where his removal accounted for more

  than half of classroom time. Expert testimony at the hearing, credited by the

  hearing officer, opined that Child's removals from the classroom and suspensions

  reinforced his negative behaviors because he preferred being removed and sitting in

  an office instead. The hearing officer also found that the removals and suspensions

  also interfered with the kind of structured, consistent, and stable environment

  everyone agreed Child needed for success academically, socially, and behaviorally.

        In the interim between the parties' scheduling in late March of a CCC for

  May 1, the female one-on-one aide who worked with Child reported concerns about

  him. On March 28, 2018, she reported to Independence Academy (who relayed the

  information to the School) that because of Child's behaviors (describing that Child

  violently swung objects, lashed out at staff, and once tried to staple his fingers with

  the office stapler), she no longer felt safe being alone with Child. In response, the

  School assigned a male as the one-on-one aide, who began working with Child in



                                            12
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 13 of 28 PageID #: 4132




  mid-April, and required Jared Piper to begin making daily visits to Independence

  Academy (rather than his previous weekly visits). In late April, before the

  scheduled May 1 CCC, Independence Academy dismissed Child from its program,

  after incidents on April 25, in which Child had broken a table,5 repeatedly threw a

  ball at staff, and slapped his one-on-one assistant on the face, the latter in the

  Mother's presence after she was called to help with Child's behaviors. Initially,

  Independence Academy imposed a three-day suspension but then notified the

  School and Mother, separately, that it had dismissed Child from its program. The

  parties' scheduled CCC, for May 1, occurred the day after Child's dismissal.

        During the May 1, 2018 CCC, the parties developed an interim IEP for

  immediate services and extended year services ("EYS") over the summer, and for

  investigation of residential or day placement of Child. The May 1 IEP provided for

  Child to receive special education services (consisting of academic instruction by

  teachers and assistance from a one-on-one aide) via Carmel High School

  Homebound at Carmel Learning Center for three hours/two times per week, and to

  receive 20 hours of extended school year (ESY) services during the summer,

  beginning June 1 through August 13.6




  5      The hearing officer credited the testimony of an expert that Independence
  Academy had exaggerated the "breaking table" incident. Child had placed his head
  on his desk tabletop, and that action had caused the legs on the old desk to buckle.

  6      The May 1 IEP provided for the Homebound services through May 31; the
  later May 25 IEP removed that date restriction.
                                             13
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 14 of 28 PageID #: 4133




        With respect to residential or day placement, Mother expressed her

  opposition to residential placement and her strong preference for a day placement

  and explained (along with an expert Mother brought to the CCC) that Child's

  therapist agreed with that assessment and that residential placement could be

  detrimental to Child. The School provided Mother with written releases (to share its

  information about Child's medical, educational, and dietary experiences) with three

  schools. All three schools offered residential placement, though one of them, T.C.

  Harris School & Academy in Lafayette, Indiana, also offered day placement. Mother

  identified two additional day placements, in the Indianapolis/Carmel area, for

  investigation. The School did not seek releases to obtain information from Child's

  therapist, other medical providers, or his employer, and it did not speak to any of

  these persons. The School told Mother that "[i]n the event that a day placement

  cannot be found but a residential placement is accessible, the CCC will discuss this

  placement," and Mother believed the School would look for day placement. The May

  1 IEP scheduled a second CCC for May 25, 2018.

        Before the May 25 CCC, (a) two of the three residential placement facilities

  identified by the School indicated Child was not appropriate for their facilities and

  (b) one of the day placements identified by Mother stated its facility was not

  appropriate and the other stated it would need to meet with Child and Mother for

  assessment before making a decision. The one remaining facility identified by the

  parties at the May 1 CCC was T.C. Harris. No other facilities apparently were

  identified by the School, either day or residential placement, at any other time.



                                            14
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 15 of 28 PageID #: 4134




        Two days after the May 1 CCC, the School emailed the director of admissions

  at T.C. Harris and attached the May 1 IEP and the release form. T.C. Harris

  responded by email to the School on May 21, 2018, that residential spots were not

  available at that time, but there were immediate openings in the day program "if

  the case conference committee is willing to consider another try at day services,"

  and pointed out it had "noted in [the] IEP that his mother's preference is for day

  programming."

        On May 22, 2018, the School emailed Mother a link to Facebook reviews of

  T.C. Harris but did not mention that one day earlier, T.C. Harris had said there was

  a spot for Child in its day program. On May 23, 2018, the School responded to T.C.

  Harris's May 21 email advising that an opening was available in its day program,

  stating that the School's representatives (Jay Arthur, the Director of Student

  Services and Tamara Thornbury, the Assistant Director of Special Education) were

  not interested in the day program but would be interested in residential placement

  in August if a spot opened up:

        Thanks for getting back to me. I shared with [Jay Arthur and Tammy
        Thornbury] and they are not interested in the day treatment. They are
        meeting on Friday to discuss options. At this point they would be
        interested in a [residential] placement in August and understand that
        there is a waitlist.

        The School did not share with Mother at the May 25 CCC that it had told

  T.C. Harris it was not interested "in the day treatment" and "would be interested"

  in residential placement beginning in August. The School did not share with

  Mother at the May 25 CCC that T.C. Harris had told the School that day placement



                                           15
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 16 of 28 PageID #: 4135




  was immediately available. The School also did not share with Mother at the May

  25 CCC that T.C. Harris had told the School by that date (according to testimony by

  a T.C. Harris representative at the hearing) that its residential program could not

  meet Child's needs because of his unique dietary and medical requirements.

        Compounding these omissions, the School told Mother instead that T.C.

  Harris had accepted Child into its residential program though he was waitlisted

  until August. When Mother asked why no day placement had accepted Child, the

  School did not reveal that T.C. Harris had space available in its day program but

  instead gave reasons why Child had not been a fit for the day programs that were

  investigated:

        [Ms. Thornbury] explained the reasoning why a student may not be
        accepted into a program based on their structure—frame of treatment,
        current caseload, or services available. In [Child's] case he did not fit
        the day programs' frame of treatment or the group of students that are
        currently 'enrolled.'7

        Notes from the May 25 IEP reflect that Mother continued to be opposed to

  residential placement and believed it would be harmful to Child, and the School

  continued to push residential placement and believed it would be the best course of

  action. Indeed, the Assistant Director for the School testified at the hearing that

  she would not look very smart by continuing to offer the same placement for Child

  (day placement) "because repeating the same thing and expecting a different result




  7     Even though the School indicated Child did not fit any of the investigated day
  programs, it did not yet know whether the remaining day program identified by
  Mother had made its decision (and it knew that T.C. Harris said openings were
  available in its day program).
                                            16
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 17 of 28 PageID #: 4136




  is the definition of insanity." At the end of the meeting, Mother and Ms. Thornbury

  talked about scheduling a visit to T.C. Harris over the summer. The School did not

  schedule a date for a mutual visit. Sometime during the summer, Mother visited

  T.C. Harris by herself.

        On June 1, 2018, Mother filed a Section 7 request for an administrative

  hearing, based primarily upon the School's expressed intent to place Child in a

  residential placement and Mother's view that Child "simply needs an appropriate

  educational and behavioral day program." In June 2018, Child began receiving

  services from Autism Parent Care, an ABA-therapy facility in Carmel. At this

  point, Mother reported that Child needed "moment-to-moment" supervision. After

  an initial assessment and several observation visits conducted by the facility's

  Clinical Director, a certified behavior analyst, the facility stated in early July that it

  could not serve Child. The Clinical Director stated that Child has irrational fears,

  has demonstrated self-harm behaviors, needs a place "where he cannot just run out

  into the street," and a residential placement is appropriate.

         The hearing officer's decision, which credited testimony by Mother and her

  expert witnesses, reflected a different view of Child and his ability to respond to

  appropriate and intensive therapy and other services. The decision reflects her

  overall assessment that the School wholly failed its duties to implement, oversee,

  and otherwise monitor an appropriate IEP and services to Child at Independence

  Academy from January through April 2018. She concluded there were numerous

  and serious failures by the School, and specifically "held" that Child's "behavior had



                                             17
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 18 of 28 PageID #: 4137




  a direct and substantial relationship to the student's disability and was a direct

  result of the [School's] failure to implement the [January 2018] IEP." (Emphasis in

  original.)

         After Mother's June 1, 2018 filing for a due process hearing, the parties

  participated in prehearing conferences with the hearing officer and, ultimately,

  agreed on issues for the hearing and dates for the hearing. The hearing officer

  identified seven issues and ruled in favor of Mother on six of them. She ordered the

  School to (a) convene a CCC, (b) develop an IEP with appropriate curriculum,

  academic goals, computer technology assistance and training, transportation

  services as necessary, social skills and behavior coaching and services, and other

  community involvement and vocational services to advance Child's post-secondary

  goals, (c) prepare a new Functional Behavioral Assessment and Behavioral

  Intervention Plan, (d) pay for an Independent Educational Evaluation, (e) provide

  six months of compensatory education services at a place chosen by Mother, (f) pay

  for 10 hours of training for Mother, and (g) provide training to its special education

  staff and administrators about state law requirements and working with students

  with autism. Finally, the hearing officer ordered that Child be placed at Changing

  Lives Behavioral Services at the School's expense (a place Child began receiving

  services in mid-September 2018), and for the School to provide a licensed teacher to

  deliver academic instruction at least eight hours per week for a minimum of 24

  months, and longer as appropriate to allow Child to graduate with a general

  diploma.



                                            18
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 19 of 28 PageID #: 4138




                                        Analysis

        The School challenges the hearing officer's conclusions that it did not provide

  the Child with a free appropriate public education since January 1, 2018, for

  reasons listed below, or a free appropriate public education since April 2018, for

  reasons listed below. The two issues can be summarized as follows:

        1.     The hearing officer decided that the School had failed to provide Child

  with a FAPE since January 1, 2018, because the School did not provide Child (a)

  with a "fully-compliant transition and transition IEP" and (b) special education and

  related services during removals. The School contends this finding cannot be

  sustained by the record and applicable law.

        2.     The hearing officer decided that the School had failed to provide Child

  with a FAPE since April 2018 because the School's subsequent IEPs (dated May 1,

  2018, and May 25, 2018) (a) did not cover all of Child's needs and was not

  reasonably calculated to provide meaningful education benefit, (b) did not provide

  for education in the least restrictive environment, (c) did not consider placement

  options other than residential placement, and (d) was contrary to transition

  planning because of the proposed residential placement. The School contends this

  finding cannot be sustained by the record and applicable law.




                                            19
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 20 of 28 PageID #: 4139




   I.    The hearing officer's decision that the School had not provided a
         FAPE since January 2018 is supported by substantial evidence and
         is not contrary to law.


        The January 19, 2018 IEP covered the period Child was placed at

  Independence Academy. The record, and the hearing officer's findings of fact and

  conclusions of law, reflect that Child's placement at Independence Academy was a

  disastrous experience, seemingly for all parties concerned. But the hearing officer,

  rightly, placed the blame on the School—not on Mother and perhaps not even on

  Independence Academy.

        The January IEP was intended to be short-lived, and it lacked academic goals

  and details about the services to be provided for meeting the goals. The lack of

  specificity was deliberate because Child was in a "probationary period" at

  Independence Academy, and it needed to "get to know" Child. The IEP provided

  that a CCC was needed within 6-8 weeks for reassessment. But it never happened,

  and the hearing officer's determination that the School was blameworthy for the

  failure timely to hold a CCC, no later than six to eight weeks after January 19, and

  to prepare an appropriate IEP finds significant support in the record. There is no

  evidence that the School even mentioned scheduling a CCC until after Mother had

  email correspondence with Independence Academy on March 20 because Child was

  being suspended for "incredibility disrespectful and disruptive" behaviors, and the

  following day, Mother and School had an email exchange about discussing Child's

  behavioral levels. At that time (already past the six-to-eight week period), the

  School suggested convening a CCC but also said (in response to Mother's indication

                                            20
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 21 of 28 PageID #: 4140




  she just wanted a meeting to discuss Child's behavioral levels) that "we do not have

  to go through the whole IEP or make it a big 'to do,'" but should use the CCC

  format. Mother then indicated that she could be ready to participate in a CCC after

  spring break, and the parties scheduled one for May.

        As the hearing officer found, the School could have scheduled a CCC much

  earlier and within the six to eight-week period, and the information available to it

  about Child's experience at Independence Academy should have prompted it to do

  so. According to the record and the hearing officer's findings, in the month of

  February alone, Child had served four days of in-school suspension, two days of out-

  of-school suspension, and was removed from the classroom on six other occasions

  because of behavior. And even though the School's autism specialist (Mr. Piper) had

  access to Child's records (and was specially provided with "incident" reports that

  reflected serious behavior issues), was charged with training and supervising the

  one-on-one aide who worked with Child (and thus presumably gathered information

  from the aide about Child), and was charged with working with Child (he went one

  day per week to Independence Academy for training and supervision), the School

  did nothing until late March even to attempt to convene a CCC (or meeting) for

  addressing Child's behavioral issues and his academic progress (or lack thereof).

        Other information in the record convinced the hearing officer that the School

  essentially had "parked" Child at Independence Academy and was not aware of, or

  chose not to address, important information about whether Child was actually

  receiving the special education and related services he was to receive. The School



                                           21
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 22 of 28 PageID #: 4141




  provided no evidence about the qualifications or experience of Child's one-on-one

  aides and no evidence about the content of the training and supervision the School

  provided those aides. The School did not know about the licensure of the teachers

  who provided academic instruction to Child and did not know only one of them

  maintained a current license and one had never had a teaching license. Despite the

  fact the January IEP provided for eight hours per day of educational services, Child

  attended Independence Academy only half-days, and the School did not provide any

  supplementary related services, such as counseling.

        Nor was it error for the hearing officer to award additional educational

  benefits because of the extent of "removals" of Child while at Independence

  Academy, especially when taken into account with his receipt of only half-day

  services and not the eight hours per day of services the IEP directed. Her detailed

  calculations regarding removal periods and explanation why she deemed them

  removals support her decision to award six months of compensatory education

  services.

        The hearing officer's conclusion that the School's failures, as described above,

  and the extent of removals led to the denial of a FAPE to Child since January 2018

  is well-supported by the evidence. The court finds no basis for overturning that

  decision.




                                           22
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 23 of 28 PageID #: 4142




   II.   The hearing officer's decision that the School had not provided a
         FAPE since May 2018 is supported by substantial evidence and is
         not contrary to law.

         As noted above, the hearing officer gave several reasons, individually and

  collectively, why she found the School had not provided a FAPE since May 2018.

  Three relate to residential placement. The other concerns the hearing officer's

  determination that the School did not, in its May IEPs, adequately develop goals for

  Child and then develop an IEP consistent with providing services to permit Child

  reasonably to achieve his goals. The court first addresses the latter and then

  addresses the findings relating to residential placement.

         A. The hearing officer's determination that the May 2018 IEPs were
            not reasonably calculated to provide an educational benefit is
            supported by substantial evidence.

         The court first rejects the School's argument that Mother cannot prevail on a

  claim that the May 2018 IEPs were not reasonably calculated to provide an

  educational benefit because she signed the May 1, 2018 IEP and thus agreed to the

  educational services provided over the summer to Child as reflected uniformly in

  both May IEPs. First, the parties agreed that an issue before the hearing officer

  was whether the May 2018 IEPs were reasonably calculated to provide meaningful

  educational benefit. Second, the cases cited by the School to support its argument

  Mother forfeited a right to challenge the education services aspects of the May 2018

  IEPs do not hold that a parent forfeits her right to challenge an IEP when she

  timely files for an administrative due process hearing. See White v. School Bd. of

  Henrico Cty, 549 S.W.2d 16, 25 (Va. App. 2001) (court found it inequitable for



                                           23
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 24 of 28 PageID #: 4143




  parent to challenge IEP as failing to provide FAPE, requiring school to reimburse

  private tuition, when she signed the IEP without having attended the CCC and

  then waited a year and after her child had attended a private school to object to the

  IEP); Independent Sch. Dist. Num. 432 v. J.H., 8 F. Supp. 2d 1166, 1172-74 (D.

  Minn. 1998) (finding that because the school had revised the IEP and parents no

  longer objected to it, their dispute was not ripe). No one suggests Mother did not

  timely assert her due process rights.

        On the merits, the court determines that the hearing officer's decision that

  the May IEPs were not reasonably calculated to provide meaningful educational

  benefit is supported by substantial evidence. The School defends the educational

  benefit under the May IEPs (special education services for three hours/two times

  per week at Carmel High School Learning Center and 20 hours of extended school

  year services during the summer) as appropriate because it was providing only for

  "gap" services from the end of Child's placement at Independence Academy to the

  beginning of a new placement in the late summer. The hearing officer's reasons for

  rejecting the School's "gap" justification are rational and supported, and one of them

  is sufficient by itself. The education benefit in the January IEP itself was a "gap"

  proposal that was intended to be updated when Independence Academy got to know

  Child better. But Child's education goals and objectives were never updated, and a

  program to achieve those goals was never specified. The May 2018 IEPs did not

  have any math, reading, or writing goals (and neither did the January IEP), and it

  provided only for 6 hours of "special education services," without any information



                                            24
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 25 of 28 PageID #: 4144




  about the nature of the education. Because of the lack of information and continued

  use of "gap" goals, the hearing officer did not err in determining that the May 2018

  IEPs did not provide meaningful education benefit. See Endrew F., 290 F. Supp.3d

  1175 (D. Colo. 2018) (or remand from Supreme Court) (carrying over same basic

  goals is not consistent with providing a FAPE).

        B. The hearing officer's determination regarding residential
           placement is supported by substantial evidence.

        The hearing officer determined that the School did not consider placement

  options other than residential placement, or that it "predetermined" residential

  placement. She also found that selecting residential placement did not provide an

  education for Child in the least restrictive environment (or "LRE"), and it was not

  consistent with transition planning.

        Sufficient evidence supports the officer's findings that the School

  predetermined residential placement and that it was not the least restrictive

  environment. Article 7, at 511 IAC 7-42-10(b)(4), defines a continuum of

  placements from least to most restrictive and, as one might surmise, a

  nonresidential school that provides special education and related services is less

  restrictive than a residential school that provides education and services to students

  who live at the school. The only more restrictive placement than residential school

  placement is a hospital, the student's home, or some other noneducational site. In

  addition, in choosing the LRE, the School must consider whether the chosen

  environment potentially will have a harmful effect on the child or the quality of the

  services the child needs. 34 C.F.R. § 300.116(d); 511 IAC 7-42-10(a)(5). Though the

                                           25
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 26 of 28 PageID #: 4145




  School insists that it could not have predetermined residential placement because it

  was in the process of evaluating placements after the May 1 and May 19 CCCs, the

  hearing officer was not required to accept at face value the May 19 IEP's comments

  that the School merely believed residential placement was the right choice and that

  it was still investigating non-residential opportunities. The School's internal emails

  and its actions at the May CCCs demonstrate otherwise, or at least the hearing

  officer was entitled to interpret them as strong evidence of predetermination: The

  School prepared releases only for schools that offered residential placement and

  expressed to T.C. Harris it was investigating residential placement; T.C. Harris told

  the School that it had noticed that mother wanted day placement and it had an

  opening for day placement but not residential placement until at least late summer;

  the School told T.C. Harris it was not interested in day placement; the School did

  not reveal to Mother that T.C. Harris had a day placement immediately available,

  while continuing to tout T.C. Harris as a residential placement option; the School

  did not seek to obtain further information from Child's therapists and medical

  providers about concerns that residential placement would be harmful to Child; and

  the School's witness testified that it would not be very smart to continue to offer the

  same placement (day placement) "because repeating the same thing and expecting a

  different result is the definition of insanity." The hearing officer was convinced,

  based on all the evidence, that predetermination had occurred and that the School

  was highly motivated to make that predetermination. The officer found that the

  School was aware that if it created an IEP providing for residential placement,



                                            26
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 27 of 28 PageID #: 4146




  Mother "would exercise her option to withdraw her son from school and homeschool

  him.")

           The officer's determination that residential placement was not consistent

  with transition planning is also supported. She found that for Child, at his age and

  stage, residential placement was "contrary to effective transition planning" because

  removing Child completely from his community would cause him to regress, "could

  potentially destroy him," and would remove the support systems (the community

  where he held a job, visited his medical providers, and participated in activities)

  that minimize the behaviors that interfere with his development.

           Given the court's standard of review, it upholds the hearing officer's

  determinations that the School failed to consider placement options other than

  residential, failed meaningfully to evaluate harm to Child from a residential

  placement, and that such placement violated LRE requirements and effective

  transition planning. These combined failures denied Child a FAPE, or at least

  substantial evidence supports the hearing officer's conclusions that they did. See

  Nack ex rel. Nack v. Orange City School Dist., 454 F.3d 604, 609 (6th Cir. 2006)

  ("Predetermination amounts to a procedural violation of the IDEA. It can cause

  substantive harm, and therefore deprive a child of a FAPE, where parents are

  'effectively deprived' of 'meaningful participation' in the IEP process."); Yankton

  Sch. Dist. v. Schramm, 900 F. Supp. 1182, aff'd, 93 F.3d 1369 (8th Cir. 1996)

  (finding that failure to provide transition services constituted denial of a FAPE).




                                              27
Case 1:19-cv-00003-DML-JPH Document 61 Filed 06/01/20 Page 28 of 28 PageID #: 4147




   III.   Mother is entitled to her attorneys' fees.

          Because the court has sustained the hearing officer's decisions that the

  School did not provide Child with a FAPE since January 2018 and since May 2018,

  the court determines that Mother is a prevailing party entitled to fees under the

  IDEA. See Bingham v. New Berlin School Dist., 550 F.3d 601, 603 (7th Cir. 2008).

  Mother must file her petition for fees within 28 days of the entry of this order. The

  School's response brief is due 28 days thereafter, and Mother may file a reply brief

  within 14 days.

                                       Conclusion

          For the foregoing reasons, the court DENIES the School's motion (Dkt. 44) for

  summary judgment and GRANTS Mother's motion (Dkt. 47) for summary

  judgment.

          So ORDERED.
                                               ____________________________________
                                                  Debra McVicker Lynch
             Date: 6/1/2020                       United States Magistrate Judge
                                                  Southern District of Indiana

  Distribution:

  All ECF-registered counsel of record by email through the court's ECF system




                                            28
